Citation Nr: 1031488	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a fracture of 
the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1945 to December 1947, 
and from October 1950 to December 1950.

This matter comes before the Board on appeal from a November 2004 
decision by the Regional Office (RO) in Lincoln, Nebraska, which 
denied service connection for residuals of a fracture of the left 
hand.  A videoconference hearing before the undersigned member of 
the Board was held in December 2005.  A copy of the hearing 
transcript has been associated with the record.

The Veteran's claim for service connection for a fracture of the 
left hand, as well as claims for residuals of a fracture of the 
left index finger and knife wounds to the left arm and hand, was 
denied by the Board in June 2007; that decision also, in 
pertinent part, granted service connection for residuals of a 
fracture of the index finger of the left hand.  In August 2008, 
the denial of service connection for a fracture of the left hand 
was vacated by the United States Court of Appeals for Veterans 
Claims (Court) in accordance with a July 2008 Joint Motion for 
Remand (Joint Motion).  At that time, it was noted that, during 
the Veteran's December 2005 Board hearing, he testified that he 
fractured his left hand during his period of active duty, and 
that he subsequently sought treatment at Bremerton Naval Medical 
Facility.  According to the Veteran, following an x-ray, it was 
determined that a bone in his hand was broken.  Although the RO 
attempted to retrieve the Veteran's records from this facility, 
unsuccessfully, the Court noted that proper notice was not issued 
to the Veteran regarding the failed attempt.  The Joint Motion 
went on to note that VA failed to adequately explain the search 
effort and failed to provide proper notification as per 38 C.F.R. 
§ 3.159(e) (2009).  See Joint Motion, July 2008, pp. 1-2.  

The Veteran's claim for entitlement to service connection for 
residuals of a fracture of the left hand was remanded by the 
Board, pursuant to the Joint Motion, in November 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of a fracture of the left hand are not shown by 
competent medical evidence to be etiologically related to the 
Veteran's military service.  


CONCLUSION OF LAW

Residuals of a fracture of the left hand were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in July 2004, 
prior to initial adjudication, informed the Veteran of the 
information necessary to substantiate his claim.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  

This initial letter did not inform him of the information 
necessary to establish an effective date or disability rating.  
However, an additional notice letter, issued in January 2010, 
informed the Veteran of the manner in which VA assigns initial 
ratings and effective dates.  See Dingess/Hartman v. Nicholson.

A formal finding of unavailability was also issued in January 
2010, pursuant to the Board's November 2009 remand.  That notice 
informed the Veteran that records from the Bremerton Naval 
Medical Facility were not available following requests from the 
National Personnel Records Center (NPRC).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA 
examination to assess the etiology of his claimed disorder in 
December 2004.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The VA opinion obtained in this case 
is adequate, as it is predicated on a reading of pertinent 
medical records and provided findings relevant to the applicable 
rating criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2009).  The VA examination report is thorough and 
supported by the record.  The examination noted above is 
therefore adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Service Connection 

In this case, the Veteran claimed that he has residuals of a 
fracture, left hand, which were incurred during his period of 
active service.  Specifically, the Veteran contends that he broke 
his left hand in an automobile accident in December 1945.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a period 
of war or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  The Court held 
that, in order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has been 
diagnosed with degenerative arthritis of each finger and carpal 
joints of the left hand.  See VA examination report, December 
2004.  Thus, element (1) of Hickson has been satisfied for the 
issue on appeal, in that the Veteran has demonstrated that he has 
a current diagnosis for his claimed disorder.  

Regarding an in-service diagnosis for a disorder of the left 
hand, the Board observes that the Veteran's service treatment 
records from his first period of active duty, to include an 
enlistment examination in August 1945 and a reenlistment 
examination in February 1946, showed a 1/4-inch scar on the left 
hand.  Other service treatment records showed no specific 
complaints, treatment, abnormalities, or diagnosis pertaining to 
any injuries or fractures involving his left hand.  His 
separation examination in December 1947 noted a history of a 
"broken right hand 1940; broken finger 1946."  The Veteran made 
no mention of any left hand disorder, and no abnormalities or 
pertinent defects were noted on examination at that time.  See 
examination report, December 11, 1947.   A discharge certificate 
associated with the claims file in January 1951, showed that he 
received no wounds during his period of service that ended in 
December 1947.

On a Report of Medical History for service enlistment in October 
1950, the Veteran did not report any injury to the left hand.  
Enlistment examinations at Lincoln, Nebraska on October 5, 1950, 
and Camp Pendleton, California on October 9, 1950, showed no 
pertinent complaints, abnormalities, or diagnosis pertaining to a 
disorder of the left hand, nor did his separation examination in 
November 1950.  See examination report, November 24, 1950.

While the Veteran claims that he fractured his left hand in an 
automobile accident in 1945, the service medical records are 
completely silent for any complaints, treatment, or abnormalities 
pertaining to any such injury.  The Board does note that on the 
Veteran's original application for VA compensation benefits 
received in January 1948, the Veteran reported, in pertinent 
part, that he had broken his finger in May 1946; he did not 
specify the finger or the hand.  However, the Board also notes 
that the Veteran did not mention any left hand injury or residual 
disability when he filed a claim for VA compensation benefits in 
January 1951.  In fact, the Veteran made no mention of a left 
hand fracture on applications for VA compensation benefits in 
February 1948, January 1951, May 1973, or February 1989.  

Post-service, the Veteran made no mention of a left hand fracture 
or injury when hospitalized at VA facilities in March 1951 or 
April 1973, nor were any such problems or abnormalities noted on 
private medical reports at any time since his discharge from 
service.

Following a review of the medical evidence of record, the first 
mention of any reported complaints involving his left hand was in 
a letter received from the Veteran in April 1990.  At that time, 
the Veteran reported that he sustained a "bad cut" on his left 
hand and arm in August 1946, and that it was stitched up by a 
corpsman because the battalion doctor had syphilis and could not 
treat the Veteran.  He also mentioned that he sustained cuts to 
his hand in a truck accident in Bremerton, Washington, and said 
that the cuts also had to be stitched up.  

The Veteran was afforded a VA examination in December 2004.  At 
that time, the examiner indicated that the claims file was 
reviewed and a detailed description of the Veteran's medical 
history was included.  The Veteran reported that he jammed the 
tip of his left index finger playing baseball in 1950, but said 
that no specific medical care was provided and that he has had 
deformity of the tip of the finger ever since.  The VA examiner 
noted that x-ray studies of the left hand revealed an old healed 
fracture of the fourth metacarpal of the left hand, but no 
evidence of any other fractures.  There was also mild 
degenerative arthritis in the proximal interphalangeal (PIP) and 
DIP joints of all fingers, and severe degenerative changes in the 
carpal joints.  The examiner stated that these findings had the 
appearance of osteoarthritis.  He again noted that no fractures 
were identified, and he opined that the degenerative joint 
disease of the fingers and carpal bones was not caused by the 
fracture of the left index finger.  The examiner further noted 
that this case was "very confusing," and that the timeline, as 
per the Veteran's assertions, "did not match up" with the 
service treatment records.  See VA examination report, December 
14, 2004.

During the Veteran's Board hearing in December 2005, the Veteran 
testified that, during his first period of active service, he 
piled into a large truck with 20 other people.  He then noted 
that the brakes failed, the truck rolled down a hill, and crashed 
into a bank building.  It was then, according to the Veteran, 
that he sustained a fracture in his left hand.  According to the 
Veteran, this incident occurred in December 1945.  See 
Transcript, pp. 4, 5.  The Veteran testified that his hand began 
to swell, that he went back to the base, and that x-ray evidence 
demonstrated a broken left hand.  See Transcript, p. 7.  

Further, the Veteran submitted copies of letters he wrote home 
during service in which he reported sustaining "a couple of 
little cuts on his little finger" in an automobile accident in 
December 1945, and that he had "a dozen little cuts on his 
hands" from butchering meat in August 1947.  

As to the Veteran's assertions that his current diagnosis of 
degenerative arthritis, left hand, is related to an in-service 
fracture, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may be 
heard and considered, and credibility, factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, the Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, 312 Fed. Appx. 336 (2009).  The Board observes that 
this Federal Circuit decision is nonprecedential.  But see Bethea 
v. Derwinski, 2 Vet. App 252, 254 (1992) (a non-precedential 
Court decision may be cited "for any persuasiveness or reasoning 
it contains").  The Board finds that if Bethea applies to 
Veterans Court decisions, it is logical to apply the principle to 
those decisions of a superior tribunal, the Federal Circuit.

Initially, the Board notes that service connection for residuals 
of a fracture of the left index finger was granted by the Board 
in its June 2007 decision.  At that time, the Board also denied, 
in pertinent part, the Veteran's claim for service connection for 
residuals of a knife wound to the left arm and hand.  

As to the instant claim, the Board does not find that the Veteran 
is competent to determine the etiology of his current left hand 
disorder.  With respect to his assertions, while the Veteran is 
certainly competent to report details of an in-service accident 
in December 1945, he has not been shown to be competent to link 
any currently-diagnosed disorder to events from either period of 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Therefore, although the 
statements of the Veteran offered in support of his claim have 
been given full consideration by the Board, they are not 
considered competent medical evidence as to the nexus 
requirement, and do not serve to establish entitlement to service 
connection for a disorder of the left hand.

Moreover, the Board finds that the Veteran has provided 
conflicting statements regarding the purported injuries sustained 
by him to the left hand in service which are not consistent with 
some contemporaneous records.  As noted, the service treatment 
records contain no report of an actual left hand fracture.  And, 
although the Veteran reported in December 1947 that he had 
sustained a "broken finger" in 1946, the letters of record that 
the Veteran wrote to his parents during service which details the 
injuries he and other service members sustained in the motor 
vehicle accident in December 1945 only mention little cuts on 
hands.  The Veteran testified that when he wrote the letter he 
did not realize that his left hand was fractured until x-rays 
were taken the day after the accident, at Bremerton Naval 
facility.  However, the information in the letter indicates that 
the letter was written three weeks after the accident.  
Therefore, according to the Veteran's testimony, he would have 
known that he had sustained more than "little cuts" to the left 
hand at the time he wrote the letter.  As noted above, the RO 
attempted to obtain the claimed treatment records from the 
Bremerton Naval medical facility but was informed by the NPRC 
that no records could be located.  Thus, his description of his 
injuries in those letters is significantly different from the 
chain of events asserted throughout this appeal.    

Moreover, in medical records dated in 1990, the Veteran clearly 
reported that he had sustained a "bad cut" on his left hand and 
arm in 1946 as well as "cuts" to his hand in a truck accident 
in Bremerton, Washington.  Again, these statements must be 
contrasted with the current claim that he "fractured" his left 
hand in the accident along with the letters he authored after the 
motor vehicle accident detailing "little cuts" on his little 
finger sustained in the accident.  Also, recent VA x-ray studies 
in 2004 failed to reveal any evidence of a fracture of the left 
hand other than evidence of an old healed fracture of the fourth 
metacarpal.  There was no evidence of a fracture of the remaining 
fingers or any of the carpal bones of the left hand and the 
Veteran apparently denied any injury of the left fourth finger.  
It would be reasonable to expect that if, as the Veteran's 
claims, a fracture of the left hand was identified on x-ray 
studies in service in December 1945, there would have been some 
mention of this injury on his discharge examination and re-
enlistment examinations in February 1946 or at the very least 
mentioned in the letters written home.  The Board also notes that 
at the time of the December 2004 VA examination, the Veteran 
insisted that he broke his left index finger in 1950 during a 
game of baseball and reportedly had no correlation with a 
fractured finger during the 1946 timeframe although that was the 
timeframe reported in records in 1947 and 1948.  As such, the 
Board has determined that the Veteran's statements to date offer 
little probative value in support of his claim.

In contrast, the VA medical opinion of December 2004, provided by 
a medical professional, was supported by a discussion of the 
medical evidence of record and provided a detailed rational.  Not 
only was a definitive opinion proffered the examiner, but the 
etiological opinion that the Veteran's degenerative arthritis of 
all fingers and carpal bones were not caused by the left index 
finger was supported by objective medical evidence.  As such, the 
Board places greater probative weight on the December 2004 VA 
medical opinion.  Further, there is no competent evidence of 
record that links any arthritis of the left hand to any incident 
of the Veteran's military service.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed disorder of the left hand was 
incurred in service, or was otherwise related to service, to 
include as the result of an in-service motor vehicle accident in 
December 1945.  There are no contemporaneous records of any 
specific complaints, findings, treatment, or diagnosis of a 
disorder of the left hand, to include degenerative arthritis and 
other than a purported broken finger of an unspecified hand, for 
many years after separation.  This significant lapse of time is 
highly probative evidence against the Veteran's claim of a nexus 
between this disorder and active military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant 
lapse in time between service and post-service medical treatment 
may be considered in the analysis of a service connection claim).  
Moreover, the VA examiner of record has demonstrated that, aside 
from a fracture to the left fourth finger which the Veteran did 
not indicate was related to service at the time of the 2004 VA 
examination, no residual fractures were present.  As such, the 
most probative evidence establishes that the current diagnosis of 
degenerative arthritis, left hand, is not etiologically related 
to service, as supported by the documentary record.  While the 
Veteran has asserted that his diagnosis is related to his period 
of active duty, the most probative evidence of record indicates 
that the Veteran's arthritis of the left hand is not related to 
his period of active service.   

Accordingly, the preponderance of the evidence is against the 
claim for service connection for residuals of a fracture, left 
hand; there is no doubt to be resolved; and service connection is 
not warranted.  See Gilbert, supra.


ORDER

Entitlement to service connection for residuals of a fracture of 
the left hand is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


